Title: To John Adams from Patience Lovell Wright, [1 November 1783]
From: Wright, Patience Lovell
To: Adams, John


          Satrday 11 oclock [1 November 1783]
          Mrs Wrights Most Respectfull Complents to Mr Adams and Lements and is Extreem Sorry she was Stept out at the moment Mr Adams did her the honour to Call on her—Cock Spur Street Mrs Wright begs he will Call again and would wait home from any other pleasure Engagement or Bussiness to have a Visit from him as her Esteem for Mr Adams is founded on the high and good principle as to Call for Atention from him— the pleasure of Seeing the Man who has undr God Saved his Coutry with those other Worthyes Calls on Mrs W to Shew all Possable Respect to him
          Mrs was gone to Mr Jennings lodging at 10. oclock this mornig
          Mrs Wright is now made hapy by Seeing Mr Adams Son—and has forgive her People in not detaining him— the Son of her friend has added new pleasure to the Pleasing prospect of Seeing them togethr at her house in London and also in America with the most sincer Regard this token wrote from the heart of a old friend / and most sincr humbl Servt Patience Wright
        